Name: Commission Regulation (EC) No 3244/94 of 21 December 1994 amending Regulation (EC) No 3108/94 on the transitional measures to be taken as regards trade in agricultural products as a result of the accession of Austria, Finland and Sweden
 Type: Regulation
 Subject Matter: Europe;  trade;  European construction;  agricultural activity
 Date Published: nan

 No L 338/68 28 . 12. 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 3244/94 of 21 December 1994 amending Regulation (EC) No 3108/94 on the transitional measures to be taken as regards trade in agricultural products as a result of the accession of Austria, Finland and Sweden on measures applicable to imports of mushrooms of the species Agaricus spp. falling within CN codes 0711 90 40, 2003 10 20 and 2003 10 30 (3), as last amended by Regulation (EEC) No 1 1 22/92 (4) ; whereas, under the circumstances, these products should be added to the list mentioned above, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Norway, Austria, Finland and Sweden ('), and in particular Article 149 ( 1 ) thereof, Having regard to Regulation (EC) No 3109/94 of 19 December 1994 on the transitional measures to be taken as regards trade in agricultural products as a result of the accession of Austria, Finland and Sweden (2), and in parti ­ cular Article 4 (6) thereof, Whereas Article 4 (5) of Regulation (EC) No 3108/94 establishes the list of products in respect of which the provisions relating to surplus stocks in the new Member States apply ; whereas on the basis of certain information at the Commission's disposal, there is also a risk of deflection of trade and market disturbance in the case of the mushrooms covered by the arrangements laid down in Council Regulation (EEC) No 1796/81 of 30 June 1981 HAS ADOPTED THIS REGULATION : Article 1 The following codes are added at the end of each of the three indents in Article 4 (5) of Regulation (EC) No 3108/94 : '0711 90 40, 2003 10 20, 2003 10 30'. Article 2 This Regulation shall enter into force on the day of the entry into force of the Act of Accession of Norway, Austria, Finland and Sweden. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No C 241 , 29 . 8 . 1994, p . 21 . (2) OJ No L 328 , 20. 12. 1994, p . 42. (3) OJ No L 183, 4. 7. 1981 , p. 1 . 4) OJ No L 117, 1 . 5. 1992, p. 98 .